Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/1/2019.  

Election/Restrictions
This restriction requirement contains two-way:  (A) first by claims, and (B) second by species.  Applicant is required to elect (A) one of claim group, and (B) one of species.  

A. By claims: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Invention 1. Claims 1-10, drawn to a modular stator-inverter assembly, classified in class H02K1/14. 
II.	Invention 2: Claims 11-18, drawn to a rotary electric machine, classified in class H02K19/103.
III. 	Invention 3. Claims 19-20, drawn to a method for constructing a polyphase rotary electric machine, classified in class H02K15/024.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can 
In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  
Invention I requires multiple stator teeth radially extending within the center cavity toward the center axis. 
Invention II requires differently from above feature such that multiple stator teeth extending radially toward the longitudinal center axis and center cavity.  Furthermore, Invention II non-optionally requires a rotor providing the electric machine with two, three, or four flux barrier layers and a predetermined power and torque capability.

Inventions (I, II) and III are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, Invention III is a method for constructing a polyphase rotary electric machine, hence, comparably related to Invention II rather than Invention I.  
Invention III distinctly requires an inner diameter ("ID") of 90 mm-140 mm, and an outer diameter ("OD") of 150 mm-200 mm, and an axial length of 75 mm-150 mm; and step of installing the selected rotor radially within the stator to thereby construct the rotary electric machine having the predetermined power and torque capability.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
B. By Species: 
This application contains claims directed to the following patentably distinct species; Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species I.	Figure 6
Species II.	Figure 7
Species III.	Figure 8
Species IV.	Figure 9
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. 
A motor at an end-product is configure only with one of the four rotor species.  More than one rotor can not be installed at a motor of end-product.  
In addition, these species are not obvious variants of each other based on the current record.  
Species I-III are variation designs of synchronous reluctance machine ("SynRM") rotors, each different number of flux barriers, and either rotor magnets (FIGS. 6 and 7) or no rotor magnets (FIGS. 8 and 9).  
Species IV is strictly type of machine as induction machine ("IM") with IM rotor.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

There is a search and/or examination burden for the patentably distinct inventions and species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention and species 
Should applicant traverse on the ground that the invention and species, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention and species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional invention and species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834